Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

3.	The amendments filed on 05/16/2022 have been fully considered and are made of record.
	a. Claims 1, 6, 8 and 20 have been amended.

Response to Arguments

4.	Applicant’s arguments filed on 05/16/2022 have been considered but are moot because the new ground of rejection has been applied to amended limitations.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Komura et al. (Pub NO. US 2005/0285655 A1; hereinafter Komura) in view of Hirsch et al. (Pub NO. US 2012/0306395 A1; hereinafter Hirsch).
Regarding Claim 1, Komura teaches a noise injection system (See System in Fig. 3 and Fig. 4; See [0037]-[0050]) comprising: 
a power amplifier (buffers 14a-14d n Fig. 3 are amplifiers; See [0003], [0081]-[0082], [0138]) configured to generate a combined voltage and noise signal for injecting noise into a device under test (DUT) (output from buffers goes to DUT; See [0090]-[0092]); 
a function generator coupled (15, 16, 17, 18, 19 and 240 in Fig. 3) to the power amplifier (15, 16, 17, 18, 19 and 240 are coupled to buffers 14a to 14d in Fig. 3) to deliver voltage boosted noise (noise is on tolerable range, therefore it is voltage boosted noise; See [0080-[0088], [0091]) to a non-inverting input of the power amplifier (it is well known that signal goes to non-inverting input of buffer for amplification; See [0138]), 
wherein the power amplifier is configured to generate the combined voltage and noise signal (buffers 14a to 14d in fig. 3 generate combined voltage and noise signal DA1 to DA4; See [0004]-[0006]) having substantially the same amplitude (See the constant amplitude of combined voltage and noise signal DA1 to DA4 in Fig. 11) across a frequency range (See [0101]).

    PNG
    media_image1.png
    889
    898
    media_image1.png
    Greyscale

Komura is silent about across a 99 kHz frequency range.
Hirsch teaches regarding noise analysis if DUT (See abstract) a frequency range at least 99 kHz (See [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Komura by using a frequency range at least 99 kHz, as taught by Hirsch in order to avoid instability (Hirsch; [0006]).
Regarding Claim 2, Komura in view of Hirsch teaches the noise injection system of claim 1. Komura further teaches wherein the power amplifier comprises a high power operational amplifier (buffers 14a to 14d in Fig. 3 are high power operational amplifier; [0004]).
Regarding Claim 3, Komura in view of Hirsch teaches the noise injection system of claim 1. Komura further teaches further comprising: a power supply coupled to a positive input of the DUT (power supply VDDX and VSSX are coupled to positive input of DUT 220 in Fig. 3; See [0056]-[0057]).
 	Regarding Claim 4, Komura in view of Hirsch teaches the noise injection system of claim 3. Komura further teaches further comprising: an inductor coupled between a positive voltage terminal of the power supply and the positive input of the DUT (See [0138]).
Regarding Claim 5, Komura in view of Hirsch teaches the noise injection system of claim 4. Komura further teaches further comprising: a capacitor coupled between an output terminal of the power amplifier and the positive input of the DUT (See capacitor in Fig. 5; See [0047], [0052]).
Regarding Claim 6, Komura in view of Hirsch teaches the noise injection system of claim 5. Komura further teaches wherein the power amplifier is configured to generate the voltage and noise signal at substantially the same amplitude (See the constant amplitude of combined voltage and noise signal DA1 to DA4 in Fig. 11) across a frequency range (See [0101]).
Komura is silent about same amplitude across the 99 kHz frequency range and further across a 4 MHz frequency range. 
Hirsch teaches regarding noise analysis if DUT (See abstract) same amplitude across the 99 kHz frequency range (See [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Komura by using same amplitude across the 99 kHz frequency range, as taught by Hirsch in order to avoid instability (Hirsch; [0006])
Komura in view of Hirsch is silent about same amplitude across a 4 MHz frequency range.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use same amplitude across a 4 MHz frequency range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 7, Komura in view of Hirsch teaches the noise injection system of claim 1. Komura further teaches further comprising:
a first power supply (VDDX in Fig. 4; See [0048]) coupled to a positive input of the DUT (Node N1 is connected to N2 in Fig. 4 and N2 in Fig. 3 is connected to positive input of DUT 220 in fig. 3); and
a second power supply (VssX in Fig. 4; See [0049]) coupled to the power amplifier (Node N1 is connected to N2 in Fig. 4 and N2 in Fig. 3 is connected to power amplifier 14a to 14d in fig. 3).


Allowable Subject Matter
7.	Claims 8-20 are allowed.

b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 8 and 15: 
As to claims 8-14 the present invention is direct to a noise injection system comprising:  Independent claim 8 identifies the uniquely distinct features of “a noise signal relay configured to receive a frequency noise signal and to deliver according to the frequency level indicated by the frequency select signal a low frequency noise component when the frequency select signal indicates a low frequency level of the frequency noise signal and ef a high frequency noise component when the frequency select signal indicates a high frequency level of the frequency noise signal”.

As to claims 15-20 the present invention is direct to a method for injecting noise into a device under test (DUT), the method comprising:  Independent claim 15 identifies the uniquely distinct features of “delivering a low frequency noise component of inputted frequency noise to a power amplifier of the amplification assembly for amplification when the frequency select signal indicates the low frequency level, and delivering a high frequency noise component of the inputted frequency noise to an operational amplifier of the amplification assembly for amplification when the frequency select signal indicates the high frequency level”.
The closest prior art, Komura et al. (Pub NO. US 2005/0285655 A1), LIU et al. (Pub NO. US 2015/0212145 A1) teaches System and Method for Noise for DUT, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.



Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867